Citation Nr: 1739864	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a compensable rating for residuals of traumatic brain injury (TBI).  

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1971.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held in January 2016.  The hearing transcript has been associated with the record.

In a July 2016 decision, the Board granted a 10 percent rating for a right ankle disability, denied a compensable rating for residuals of TBI, denied service connection for a headache disorder, and remanded entitlement to a TDIU.   

The Veteran appealed the denials of a rating in excess of 10 percent for a right ankle disability, a compensable rating for residuals of TBI, and service connection for a headache disorder to the United States Court of Appeals for Veterans Claims (Court).  

By April 2017 Order, the Court vacated the portion of the Board's January 2015 decision that denied a rating in excess of 10 percent for a right ankle disability, a compensable rating for residuals of TBI, and service connection for a headache disorder, and remanded the matter to the Board for compliance with instructions contained in a April 2017 Joint Motion for Partial Remand (Joint Motion) of the appellant and the VA Secretary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the record would be aided by affording the Veteran another VA examination to determine the current degree of severity of the right ankle disability in accord with the April 2017 Joint Motion and Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board finds the record would be aided by affording the Veteran another VA examination to determine the current degree of severity of the residuals of TBI and nature and likely etiology of the reported headaches in accord with the April 2017 Joint Motion. 

The claim of entitlement to a TDIU is inextricably intertwined with the above issues.  Thus, it is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the claims.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all headache disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must clarify which headache disorders, if any, have been present during the period of the claim.  A diagnosis of migraine headaches must be confirmed or ruled out.  

With respect to each headache disorder present during the period of the claim, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder (a) began during service, (b) was aggravated by service including in-service TBI and other head trauma, or (c) is etiologically related to the Veteran's active service, including the in-service TBI and other head trauma. 

The rationale for the opinion(s) must also be provided, with discussion of the lay histories of distinct symptoms associated with the headaches prior to the TBI.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right ankle disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

Ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's left ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

4.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected residuals of TBI.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.

5.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




